Merrick, J.
Any inmate of the plaintiff’s family was competent and had a right to communicate to the defendants the fact that gas was escaping from some leak in their pipes into his house, making its occupancy either unsafe or disagreeable and offensive. It was perfectly proper, therefore, for his wife to send to them a message to that effect by any person to whom she thought fit to entrust it. It was immaterial how, by what means, or through whom, they obtained information. It was sufficient that they had, by any means, been made acquainted with the fact that their pipes had become imperfect and leaky, and that their gas was thereby emitted into the plaintiff’s house to make it their duty to attend immediately to it, and to .use due diligence to stop the leak and exclude the gas from his premises. The testimony of Sleeper tended to prove that Bartlett, who is admitted to have been the agent of the defendants and authorized to receive such communications for them, w *420informed of the escape of gas into the plaintiff’s house, and therefore it was admissible and properly received in evidence.
It appears from the bill of exceptions, that the defendants deemed it material to them, for reasons which are not stated, to prove that gas from their pipes was not escaping in great or dangerous quantities into houses in the vicinity of the plaintiff. And they accordingly produced one Brown, a person in their employment, as a witness, who testified that he examined the house and cellar of Mrs. Clay, and did not find there gas in great or dangerous quantities. The testimony of Mrs. Clay, produced by the plaintiff, tended directly to contradict Brown in this particular, and consequently to disparage his credibility as a witness in the estimation of the jury, and therefore was admissible for that purpose. The defendants object that her testimony tended only to contradict him in relation to a collateral matter concerning which an inquiry was proposed to him upon cross-examinatian. But although it did tend directly to contradict him in relation to the answer which he gave to the inquiry, it was equally in conflict with his testimony in chief, which, having been introduced by the defendants for some purpose deemed by them to be of importance, must be considered to have been material, and therefore subject to be refuted by showing that he had elsewhere made different statements on the subject in conflict with it, or to be disproved by any competent countervailing evidence.

Exceptions overruled.